428 S.E.2d 905 (1993)
ALLIED FIBERS & PLASTICS, et al.
v.
Ernest J. CIBULA.
Record No. 920747.
Supreme Court of Virginia.
April 16, 1993.
S. Vernon Priddy, III, Richmond (Mary Louise Kramer, Sarah Y.M. Kirby, on briefs), for appellants.
James J. Vergara, Jr., Hopewell (Peter B. Baruch, Richmond, on brief), for appellee.
Present: All the Justices.
PER CURIAM.
In this case, the Industrial Commission of Virginia (now the Virginia Workers' Compensation Commission) held that the employer, Allied Fibers & Plastics (Allied), was not equitably estopped from asserting the two-year statute of limitations prescribed by Code § 65.1-87 (now Code § 65.2-601) and that the claim of the employee, Ernest J. Cibula, was time-barred. The Court of Appeals reversed, holding that "[t]he evidence in this record leads unerringly to the conclusion that Allied is estopped from invoking the statute of limitations." Cibula v. Allied Fibers & Plastics, 14 Va.App. 319, 326, 416 S.E.2d 708, 712 (1992).
In its petition for appeal to this Court, Allied contended that the Court of Appeals erred (1) in holding that the Commission applied an "improper standard" to the question whether Allied was equitably estopped from invoking the statute of limitations, (2) in finding that the case did not present a matter of conflicting evidence or a dispute concerning the Commission's findings of fact, and (3) in refusing to hold that Cibula had failed to preserve the estoppel question for appeal purposes. Determining that the holding of the Court of Appeals regarding an "improper standard" presented a matter of significant precedential value, Code § 17-116.07(B), and that all three of the claims of error should be reviewed, we awarded Allied an appeal.
Upon consideration of Allied's contentions, we find there is no error in the judgment under review. Accordingly, we will adopt the Court of Appeals' opinion as our own and affirm its judgment.
Affirmed.